BRADY, Justice:
This case was appealed from the Circuit Court of Marshall County, Mississippi. Appellant alleges that he was injured in an automobile collision when the car which he was driving was struck from the rear by ap-pellee’s vehicle. The case was tried and submitted to a jury which returned a verdict for the appellee herein.
A careful review of the record in this cause, together with the instructions, leads us to conclude that although the instructions received by both participants in this litigation are far from perfect we cannot say that the jury was misled thereby so as to render an unjust verdict under all of the evidence presented. Therefore, under Rule 11 of the Rules of the Supreme Court of Mississippi it does not affirmatively appear, from the whole record, that the judgment which was rendered in this case has resulted in a miscarriage of justice. Therefore, the judgment of the Circuit Court of Marshall County is affirmed.
Affirmed.
GILLESPIE, P. J., and RODGERS, JONES and INZER, JJ., concur.